Filed 4/30/14 In re C.C. CA2/1
                      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication or
ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


                  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                          SECOND APPELLATE DISTRICT

                                                         DIVISION ONE


In re C.C., a Person Coming Under the                                       B247219
Juvenile Court Law.                                                         (Los Angeles County
                                                                            Super. Ct. No. YJ36638)


THE PEOPLE,

          Plaintiff and Respondent,

          v.

C.C.,

          Defendant and Appellant.



          APPEAL from an order of the Superior Court of Los Angeles County, Wayne C.
Denton, Juvenile Court Referee. Affirmed in part and reversed in part with directions.
          Mary Bernstein, under appointment by the Court of Appeal, for Defendant and
Appellant.
          Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney
General, Lance E. Winters, Senior Assistant Attorney General, and Mary Sanchez, Deputy
Attorney General, for Plaintiff and Respondent.
                                                  ——————————
       C.C. appeals from his adjudication as a ward of the court under Welfare and Institutions
Code section 602.1 Appellant argues that the juvenile court erred in denying his motion
seeking discovery of complaints related to dishonesty against a deputy sheriff, and erred in
concluding that his April 26, 2012 written and oral confessions were admissible. Appellant
also argues that conditions of probation included in the juvenile court’s February 21, 2013
minute order, which were not part of the court’s oral pronouncement, must be stricken from
the order.
       We hold that appellant was entitled to an in camera inspection of responsive
documents, if any exist, and the juvenile court erred by summarily denying his Pitchess2
motion without the required in camera inspection. We reverse and remand to permit the
juvenile court to conduct an inspection. If the court’s inspection reveals no relevant
information, the court must reinstate the order of wardship. If relevant information is revealed,
the order will be reversed only if appellant demonstrates a reasonable probability of a different
result had the information been disclosed. We also hold that appellant’s confession was
voluntary and admissible. Finally, we hold that conditions of probation contained in the
juvenile court’s minute order cannot be reconciled with the court’s oral pronouncement and
remand to the trial court for clarification.
                               PROCEDURAL BACKGROUND
       A petition, filed in the juvenile division alleged that appellant C.C., came within the
provisions of under section 602 based on an allegation that the 13 year old committed the
crime of unlawful driving or taking of a vehicle (Veh. Code, § 10851, subd. (a).) Appellant
denied the allegation. In proceedings before the juvenile court, appellant filed a Pitchess




       1All further statutory references are to the Welfare and Institutions Code unless
otherwise indicated.
       2 Pitchess v. Superior Court (1974) 11 Cal.3d 531.




                                                2
motion. He also filed a motion arguing that he had not knowingly and voluntarily waived his
Miranda3rights. The juvenile court denied both motions.
       Following an adjudication, the court sustained the petition. The juvenile court declared
appellant a ward of the court pursuant to section 602 and ordered him placed on probation at
home for a period of six months, subject to various conditions.
                                FACTUAL BACKGROUND
Prosecution evidence
       In April 2012, Zarmena Peracha was a teacher at Rogers Middle School. Appellant, a
seventh grade student who had transferred to the school a few weeks earlier, was one of 30
students in Peracha’s seventh period class. The class met right after lunch and adjourned about
2:20 p.m. Appellant sat next to Peracha’s desk. David H. was also a student in the same class.
       On Friday, April 20, 2012, when Peracha was leaving for home, she was unable to find
her keys. She had gone out for lunch that day and placed them on her desk when she returned.
Peracha believed she had misplaced her keys, and called her husband who brought her spare
car key so she could drive home.
       The next Wednesday, April 25, 2012, when Peracha went to the teacher’s parking lot at
about 3:15 p.m., she discovered that her car, a 2003 red Honda Odyssey, was missing. Peracha
notified the school’s main office, and called the Los Angeles Sheriff’s Department (LASD) to
report the missing car. Later that day, Peracha reviewed the school’s surveillance video, in
which she saw a tall “guy, African American,” get into her car, back it up and drive the car out
of the lot at 3:03 p.m. or 3:04 p.m. Peracha was unable to identify the person.
       The school’s security officer, Shelley Yandell, reviewed the surveillance video the
following day.4 The school’s surveillance system has 34 cameras, including cameras which
record the staff parking lot. Yandell observed five shots from three cameras. In one shot,
Yandell saw someone just before he entered Peracha’s car on the driver’s side. She could not


       3 Miranda v. Arizona (1966) 384 U.S. 436 [86    S.Ct. 1602, 16 L.Ed.2d 694].
       4   No portion of any video was presented as evidence.


                                               3
see the person’s face when he was at the vehicle—only the top of his head. She then observed
the car “being pulled out of the parking spot.” Yandell then “backtracked” to try to find video
images of the person who had taken the car. The person driving the car out of the lot could not
be seen in the video of the exiting car.
       Yandell identified appellant as the perpetrator based on his clothing—red shoes, white
pants, red shirt and a Gucci backpack. Appellant was the only student on campus with a Gucci
backpack. The school has about 1,100 students. Yandell was able to see appellant’s face in
“camera shots” before he made his way to the car on the driver’s side. By zooming in on the
image of the person about to enter the car, Yandell could see the person’s hair and down to the
middle of his eye. He had not worn a hoodie. The person had a thin frame and “tight little
curls,” like appellant. Yandell disagreed that tight little curls was a typical hairstyle for a black
male, but acknowledged that “quite a few” black male students on campus shared that
hairstyle, and three or four of whom are also thin-framed. Yandell observed appellant standing
at the corner of a fence and then observed him approach the vehicle. She never lost sight of
him, and “could always see a part of him.” Yandell denied that she had experienced problems
with appellant since his arrival at the school, denied that she disapproved of his manner of
dress and denied telling appellant’s mother she thought her son was a gang member.
       Uniformed LASD Deputy Troy Hilliard arrived at the school in response to the report
about Peracha’s missing car. Deputy Hilliard was told the perpetrator had been identified
through video surveillance. He reviewed video footage with Yandell. He saw a male black
student wearing a red hoodie enter the staff parking lot and hide behind a red Honda Odyssey.
Deputy Hilliard could not see the person’s face. Deputy Hilliard observed the car go in
reverse, pull out of the lot, and turn left onto the street. Yandell told Deputy Hilliard the
identity of the student whom she believed was depicted in the video.
       Deputy Hilliard took appellant out of class and to the school principal’s office, where
they met for a “few moments,” at most 15 minutes. The principal and possibly one other
person was present. Deputy Hilliard interviewed appellant after giving appellant his Miranda




                                                  4
rights and taking him through a Gladys R.5 questionnaire. Deputy Hilliard testified that
appellant agreed to waive his rights and to speak to him. Deputy Hilliard explained to
appellant that the school had 34 cameras, and told him they knew appellant was responsible for
taking Peracha’s car. At first, appellant denied having done so. However, after a “few
moments” during which Deputy Hilliard “continuously press[ed] the issue of the cameras” on
which he had been seen, appellant admitted to “having the car and parking it down the street.”
       Deputy Hilliard then drove appellant to the location where the car was parked, three or
four blocks from the school. Deputy Hilliard asked appellant if he had the key. Appellant said
it was inside his shoe, which is where Deputy Hilliard recovered it. Deputy Hilliard then
checked to be sure the key fit the door of Peracha’s car. It did.
       Deputy Hilliard took appellant back to school, where the principal asked appellant to
write down a statement about the incident. Deputy Hilliard did not ask appellant to make a
written statement, and was not “involved in the taking of [appellant’s] statement.” Deputy
Hilliard attached appellant’s statement to his arrest report. About one hour elapsed between
the time Deputy Hilliard arrived at the middle school and the time he took appellant to the
station for booking.
Defense evidence
       Appellant and his mother, Annette Bowens, testified. Bowens testified that she had
“checked [appellant] out of” another middle school that was too permissive, because she was
“agitated” by his grades and attendance. She enrolled him in Rogers Middle School, which
was near his aunt’s house. Appellant spent nights at his aunt’s and walked to school in the
morning. Bowens picked him up at his aunt’s house after school, took him home for dinner
and then back to his aunt.




       5 A Gladys R. questionnaire (In re Gladys R. (1970) 1 Cal.3d 855) is given to
“arrestees who were 13 years or under when the crime was committed.” Its purpose is to
determine the minor’s capacity to understand the concepts of right and wrong. (Id. at
pp. 862–867.)


                                                5
       Yarnell had issues with appellant from day one. When appellant first came to the
school, Yarnell told Bowens he dressed like a gang member. Bowens had received calls from
Yarnell and other staff members, including the principal, asking her to bring different clothes
for appellant whose clothes were “too coordinated.” When Bowens viewed the surveillance
video, she saw only “a tall person with a hooded sweater over the head.” To Bowens, the
person in the video seemed older and did not look like her son.
       In Peracha’s seventh period math class, appellant sat four seats from the teacher’s desk.
David, another student in the class, sat two seats in front of appellant. Appellant testified that
on April 20, 2012, David took Peracha’s keys and showed them to the class. On April 25,
2012, Bowens picked appellant up in front of the school at 3:00 p.m., right after his last class.
       On April 26, 2012, Deputy Hilliard took appellant out of class and to the principal’s
office. Appellant, Deputy Hilliard and the principal were in the office for about 15 minutes.
At first, when Deputy Hilliard asked what happened, appellant said he did not know.
Appellant recalled Deputy Hilliard telling him “we got you. You’re on the video. We know
you took the car,” and putting a blank piece of paper in front of him. Appellant denied taking
the car. He told the principal and Deputy Hilliard that David was involved. They did not
respond, and told him to write a statement. Deputy Hilliard told him he was lying. Deputy
Hilliard told appellant if he did not write a statement, he would take him to the police station.
Deputy Hilliard also told appellant that when he was done writing, he would let him to go back
to class. Appellant, who had never been interrogated by a police officer before, thought he
“had to write” or he would be taken straight to jail. He wrote a statement that he “made [] up.”
Appellant wrote in the statement that he had held the keys for David, but that was a lie.
Appellant was nervous and scared when he wrote the statement. He “didn’t understand,” and
“just wrote what [he] had to write.”
       Appellant denied being involved in driving or taking Peracha’s car. He believed David
was involved because he showed the keys to the class. Appellant did not ride with Deputy
Hilliard to the car, did not show him the location of the car and Deputy Hilliard never found a
key in appellant’s shoe. Like his mother, appellant believed Yandell identified him in the
surveillance video because she disliked him.

                                                 6
                                         DISCUSSION
1.     The juvenile court erred when it summarily denied the Pitchess motion seeking
discovery as to complaints about Deputy Hilliard’s dishonesty
       a.      Background
       Before the adjudication, appellant filed a Pitchess motion seeking Deputy Hilliard’s
personnel records. In pertinent part, that motion sought disclosure of any previous complaints
against Deputy Hilliard for false arrest, fabrication of charges and evidence, fabrication of
probable cause, dishonesty, writing false reports, and planting evidence.
       In support of his Pitchess motion, appellant generally denied the allegations against him
and, according to his counsel’s affidavit, asserted the following plausible factual scenario:
       “[Appellant] wrote a statement in [Deputy Hilliard’s] presence . . . that [Deputy
Hilliard] obtained and took into evidence. However[,] [appellant] only wrote page one of the
confession, none of which is an admission to the crime. [Appellant] saw [Deputy Hilliard]
grab the paper after he wrote the last sentence which was ‘. . . . so he can drive it home.’
Everything after that was added to the statement and the signature on the second page does not
belong to [appellant].” (Boldface omitted.)
       Appellant claimed the incriminating statement, “So I did drive it up the street,” and the
language that followed was added after Deputy Hilliard took his statement.
       In opposition to the Pitchess motion, the LASD argued that appellant failed to establish
good cause for disclosure because he did not dispute he was the person identified by a
nonpolice witness in the school’s surveillance video as the person who took Peracha’s car, and
Deputy Hilliard was not present when that video was taken or the identification made. Further,
the affidavit did not deny either that appellant rode with Deputy Hilliard and pointed out the
location of the vehicle, or that appellant gave Deputy Hilliard the key from inside his shoe.6



       6 The opposition also argued, incorrectly, that appellant acknowledged writing, “ I
did drive it up the . . . .” That language follows “‘so he can drive it home,’” which are the
last words in the statement appellant admits having written.


                                                 7
       After a brief hearing, the court found that appellant had failed to establish good cause to
conduct an in camera review of the requested records, and denied the Pitchess motion. It
explained its ruling as follows:
       “Well, my understanding of the alleged facts of this case is that [appellant] was seen on
some kind of videotape at or around this missing car. And he also gave I believe the police
officers the keys to the car. He said somebody else gave it to him, whatever. But I don’t
believe the fact that he’s alleging that the police officer wrote down a false confession, I don’t
think that’s good cause for a Pitchess motion. So the Pitchess motion will be denied.”
       b.      Legal standard and standard of review
       We review a juvenile court’s ruling on the Pitchess motion for abuse of discretion.
(Alford v. Superior Court (2003) 29 Cal.4th 1033, 1039.)
       The juvenile court found that because appellant was seen on the video at or near the
missing car and gave the key to Deputy Hilliard, there was sufficient evidence he committed
the offense independent of his written statement, and denied the motion. That was error.
When faced with a Pitchess motion, the trial court’s task is not to weigh or assess the evidence.
(Warrick v. Superior Court (2005) 35 Cal.4th 1011, 1026 (Warrick).) “The trial court does not
determine whether a defendant’s version of events, with or without corroborating collateral
evidence, is persuasive—a task that in many cases would be tantamount to determining
whether the defendant is probably innocent or probably guilty.” (Ibid.) The trial court may not
deny a hearing because it believes the evidence supports one factual scenario more than
another. On the contrary, if the defendant’s alternative scenario is “one that might or could
have occurred,” the trial court must conduct an in camera hearing. (Ibid.)
       Pitchess established a criminal defendant’s limited right to discover police officer
personnel records. Its holding has since been codified in Penal Code sections 832.7 and 832.8,
which designate such records as confidential, and Evidence Code sections 1043 through 1045,
which establish the procedures and standards for obtaining those records in discovery.
(California Highway Patrol v. Superior Court (2000) 84 Cal.App.4th 1010, 1020–1021.)
Pitchess motions follow a two-step procedure. The defendant files a motion describing the
type of records or information sought. (Evid. Code, § 1043, subd. (b)(2).) That request must

                                                 8
be supported by “[a]ffidavits showing good cause for the discovery or disclosure sought,
setting forth the materiality thereof to the subject matter involved in the pending litigation and
stating upon reasonable belief that the governmental agency identified has the records or
information from the records.” (Evid. Code, § 1043, subd. (b)(3); People v. Hustead (1999) 74
Cal.App.4th 410, 416 (Hustead).) The affiant need not have personal knowledge of the
matters stated in the declaration, which may be based merely on information and belief. (City
of Santa Cruz v. Municipal Court (1989) 49 Cal.3d 74, 86 (Santa Cruz).) A declaration by the
defendant’s attorney is sufficient. (Id. at pp. 86–89; Warrick, supra, 35 Cal.4th at p. 1026.) If
a sufficient showing is made, the court reviews the documents in camera, and determines
whether they have any relevance to issues raised in the current proceedings. (Evid. Code,
§ 1045; California Highway Patrol, at p. 1020.) The good cause requirement means the
defendant must demonstrate the relevance of the requested material by providing a “‘specific
factual scenario’” which establishes a “‘plausible factual foundation’” for the allegations of
officer misconduct. (California Highway Patrol, at p. 1020.) “‘The statutory scheme thus
carefully balances two directly conflicting interests: the peace officer’s just claim to
confidentiality, and the criminal defendant’s equally compelling interest in all information
pertinent to his defense.’ [Citation.] The ‘relatively relaxed standards’ for showing good
cause are offset by the protective provisions for in camera review.’ [Citation.]” (Hustead, at
p. 416.)
       Appellant made a sufficient threshold showing that the information he sought is
material to the case at hand. (Santa Cruz, supra, 49 Cal.3d at p. 85; Hustead, supra, 74
Cal.App.4th at p. 416.) Appellant claimed that Deputy Hilliard tampered with his one-page
statement by adding fabricated incriminating material. It cannot be disputed that the act of
tampering with a statement, later attached to a police report, bears on various forms of
dishonesty, such as writing false reports, evidence fabrication or planting evidence.
       Hustead, supra, 74 Cal.App.4th 410 is instructive. The defendant’s counsel asserted in
his declaration that an officer made material misstatements with regard to his observations,
including having fabricated statements about the defendant’s allegedly dangerous driving
maneuvers. (Id. at pp. 416–417.) Counsel’s declaration also stated that the defendant denied

                                                 9
driving in the manner described in the police report and denied having followed the route
described in that report. (Ibid.) Further, counsel claimed the officer’s character, habits,
customs and credibility would be pivotal issues at trial. These allegations were sufficient to
establish a plausible factual foundation for an allegation that the officer made false accusations
in his report, and demonstrated that the defense would be that defendant had not driven in the
manner suggested by the police report, thus the charges against him were unjustified. (Ibid.)
       Here, as in Hustead, supra, 74 Cal.App.4th 410, appellant denied the allegations
against him. Appellant expressly denied that he wrote any of the incriminating material
contained in his statement. In addition, counsel also stated that appellant generally denies the
allegations against him, and notes that “none” of the material in the one-page statement
appellant concedes having written, constitutes “an admission to the crime.” (Boldface
omitted.) Appellant’s defense was clear: he did not take Peracha’s car and never admitted he
had. The deputy’s character, habit, and custom would be material to appellant’s defense.
These allegations were minimally sufficient to establish a plausible factual foundation for an
allegation of officer misconduct—that Deputy Hilliard tampered with appellant’s statement.
       The Attorney General relies on People v. Galan (2009) 178 Cal.App.4th 6 (Galan) to
support her contention that appellant’s scenario was implausible because it was inconsistent
with his admission to Deputy Hilliard, and contradicted other facts in the police report which
corroborated the written confession, namely how the car was found and that appellant told
Deputy Hilliard the key was in his shoe.
       In Galan, supra, 178 Cal.App.4th 6, the defendant was charged with several counts of
assault with a deadly weapon after driving his truck recklessly in an attempt to elude two
motorcycle officers. During that pursuit, the defendant several times backed up his truck and
drove toward the officers, forcing them to take evasive action to avoid being struck. (Id. at
p. 9.) During a taped interrogation, the defendant told police “he had ‘attempted to elude the
motorcycle officers’ because he was afraid he would be arrested for driving under the
influence.” (Id. at p. 13.) Galan “also said that on two occasions he . . . stopped, shifted into
reverse, ‘backed in the officers[’] direction,’ and [came] ‘within close proximity to both
motorcycle officers.’” (Ibid.) Galan’s Pitchess motion was denied. In light of the taped

                                                10
statements, the appellate court found that Galan had “failed to present a ‘scenario of officer
misconduct . . . that might or could have occurred.’” (Ibid., citing Warrick, supra, 35 Cal.4th
at p. 1026.)
       Galan, supra, 178 Cal.App.4th 6 does not assist the Attorney General. There the
defendant did not contend that his recorded statement had been tampered with or in any way
falsified. Here, in contrast, appellant maintains that Deputy Hilliard falsified his statement by
adding incriminating material. That dishonest action, if true, would bear on Deputy Hilliard’s
credibility with regard to other aspects of the report.
       The Attorney General also argues that because the report states it was Yandell, not
Deputy Hilliard, who identified appellant, prior incidents of Deputy Hilliard’s dishonesty are
not relevant to the accuracy of that identification. But Yandell’s identification was weak: she
acknowledged she saw only part of the person’s face in the video,7 and based her identification
of appellant on his African-American hairstyle (“tight little curls”), thin frame and her certainty
that of 1,100 children in the school, only appellant carried a Gucci backpack. Further, although
Yandell testified that the person she saw in the video had not worn a hoodie, both Deputy
Hilliard and Bowens testified that the person they saw in the video near the car wore a hoodie.
Peracha, Deputy Hilliard and Bowens were unable to identify appellant as the person in the
video. The video was not introduced as an exhibit, and the juvenile court refused defense
counsel’s request to review it. In any event, appellant denied the accuracy of Yandell’s
identification when he denied all allegations. If Deputy Hilliard’s testimony were impeached
based on any prior instances of dishonesty, there is a legitimate question as to whether
Yandell’s identification would be sufficient to support a true finding that appellant took
Peracha’s car.
       The Attorney General asserts that it does not matter whether appellant wrote anything
more in his statement because he “failed to state a non-culpable account of what happened”

       7 Although Yandell testified that she saw appellant’s face in one camera shot, she was
unable to say where, in relation to Peracha’s car, that shot was focused. She also testified that
she never lost sight of at least some part of the boy.


                                                 11
afterwards. Appellant was not required to provide a “non-culpable account” of events. He
denied all allegations. The Attorney General also maintains that in appellant’s written
statement, he admitted having the teacher’s keys at some point and that David told him to drive
the car “up the street.” That is not quite what the statement says. The statement is not easy to
read. To our eyes, however, it appears to state that, at David’s instructions, appellant “[held the
keys] intill [sic] after school,” but then “didn’t see [David].” When he saw David “on Monday
[appellant] gave them to him then [appellant] told [David] to return them but he said no
because he was going to get in trouble. Then [David] was drive [sic] it up the street so [David]
can get it after Thurday [sic] school so he can drive it home.” None of the portion of the
statement appellant acknowledges having written says anything about him having driven the
car or about him being told to drive it.
       Appellant met the standard for good cause for Pitchess discovery. The court abused its
discretion in denying the motion based on its determination that an alternative scenario was
more plausible. (Warrick, supra, 35 Cal.4th at p. 1026.)
       c.      Remedy
       The remedy for a trial court’s failure to conduct an in camera Pitchess review in
situation such as this was established in People v. Gaines (2009) 46 Cal.4th 172. The
appropriate remedy is “a conditional reversal with directions to review the requested
documents in chambers on remand.” (Id. at p. 180.) “After reviewing the confidential
materials in chambers, the trial court may determine that the requested personnel records
contain no relevant information.” (Id. at p. 181.) If so, it shall reinstate the judgment. (Ibid.)
But, even if the in camera review does reveal relevant information, reversal is not then
mandated. It is up to appellant to “demonstrate a reasonable probability of a different outcome
had the evidence been disclosed.” (Id. at p. 182.) If appellant can make that showing, the
court must order a new trial; if he cannot, the judgment shall be reinstated. (Id. at pp. 181–182;
People v. Moreno (2011) 192 Cal.App.4th 692, 703.)




                                                12
2.     Appellant’s confession was voluntary and admissible
       a.      The motion to suppress
       Prior to the adjudication, appellant filed a motion seeking to suppress his written
statement. He argued the confession was obtained in violation of Miranda because, at the time
it was made, he did not knowingly and intelligently waive his right to remain silent or to
consult with an attorney prior to a police interrogation, and that he did not understand his
Miranda waiver. The motion was accompanied by an Evidence Code section 730 evaluation
by forensic psychologist, Dr. Nadim Karim. Karim opined that appellant was “generally
immature,” in that he tended somewhat toward defiance responding to questions and was
easily frustrated. Karim also opined that although appellant’s general fund of knowledge and
use of vocabulary were below average, he had no “difficulty understanding the evaluator’s
questions. Nor did he have difficulty articulating his responses.”
       In Karim’s opinion, appellant “did not understand his Miranda waiver.” Appellant
thought a right to remain silent meant that “[w]hen a police officer tells you to be quiet, you
gotta be quiet.” (Italics omitted.) And, although appellant did understand that what he said
could be used against him in court, he did not understand that if he could not afford an
attorney, one would be appointed for him. He also believed he had to write the statement
because the deputy told him to do so, and he was afraid.
       b.      Evidence Code section 402 hearing
       Both Deputy Hilliard and appellant testified. Deputy Hilliard testified that he brought
appellant from his class to the principal’s office where appellant produced his written
statement. The principal and perhaps one other person was present; everyone sat at a table.
Deputy Hilliard advised appellant, then 13 years old, of his Miranda rights. When doing so, he
took “care and [took] his age into consideration.” Because of appellant’s age, Deputy Hilliard
walked appellant through a Gladys R. form, and told him, “You don’t have to speak with me.”
Deputy Hilliard believed that appellant understood what Deputy Hilliard had said to him.
After hearing the advisements, appellant said, “Okay.” In Deputy Hilliard’s mind, appellant’s
“[o]kay” meant he understood his rights, and agreed to speak to him. Deputy Hilliard used the
words in the standard Miranda advisement. He did not specifically explain to appellant what a

                                                13
judge, attorney or the right to remain silent is. If at any point Deputy Hilliard had believed the
boy did not understand the words he was using, he would have stopped and possibly called
appellant’s parents.
       This was appellant’s first interrogation by a police officer. At first, appellant testified
that when Deputy Hilliard told him his rights, he did not understand him to mean he “could
have an attorney in the room right then.” He thought it meant he had to “do what [Deputy
Hilliard] say.” On cross-examination, appellant testified that he understood Deputy Hilliard
when he told him he had a right to an attorney, and that if he couldn’t afford one, an attorney
would be appointed for him. On redirect, appellant said he didn’t know what his Miranda
rights are, and does not know what it means to be “entitled to an attorney.”
       Appellant thought the right to remain silent meant “to just be quiet.”8 He understood
that whatever he said to Deputy Hilliard could be used against him in court, but did not know
what “waiver” meant. He thought “rights” meant “actions,” i.e., whether you understand the
difference between right and wrong.
       When Deputy Hilliard asked appellant to “write something,” appellant did not believe
he had a choice. He thought he had to do what the deputy told him to do. Appellant wrote
what he did because he was “nervous” and because Deputy Hilliard told him he was going to
take him to jail and not call his mom. However, in questions posed by the juvenile court,
appellant also testified that Deputy Hilliard did not threaten him, nor did Deputy Hilliard tell
appellant what to say; appellant wrote what he wanted to write. Appellant testified he wrote
only half of the first page, up to the word “trouble,” and that neither the writing nor the
signature on the second page were his.
       c.      Analysis
       The California Supreme Court recently restated the established standard for
determining the validity of a juvenile’s Miranda waiver:



       8 On cross-examination appellant testified that he understood all of the Miranda
warnings.


                                                14
       “ . . . [Citation.] . . . [J]uveniles subject to custodial interrogation are adequately
protected by the following safeguards.
       “First, any custodial confession by a juvenile generally is not admissible if the juvenile
did not receive proper advisement of the right to counsel and right to remain silent, or if the
juvenile did not knowingly, intelligently, and voluntarily waive such rights. As the Supreme
Court has emphasized, ‘the primary protection afforded suspects subject to custodial
interrogation is the Miranda warnings themselves. “[F]ull comprehension of the rights to
remain silent and request an attorney [is] sufficient to dispel whatever coercion is inherent in
the interrogation process.”’ [Citation.]
       “Second, as in the case of an adult’s Miranda waiver, determining the validity of a
juvenile’s waiver necessitates inquiry into all the circumstances surrounding a challenged
interrogation, including ‘the juvenile’s age, experience, education, background, and
intelligence, and . . . whether he has the capacity to understand the warnings given him, the
nature of his Fifth Amendment rights, and the consequences of waiving those rights.’
[Citation.] Thus, for purposes of waiver determinations, courts must consider a juvenile’s state
of mind, as well as all other circumstances, including a request for a parent, in order to
ascertain whether the juvenile ‘in fact knowingly and voluntarily decided to forgo’ his or her
Miranda rights. [Citation.] This approach allows the necessary flexibility for courts ‘to take
into account those special concerns that are present when young persons, often with limited
experience and education and with immature judgment, are involved.’ [Citation.]
       “Finally, courts must use “‘special care in scrutinizing the record’” to evaluate a claim
that a juvenile’s custodial confession was not voluntarily given. [Citations.] ‘If counsel was
not present for some permissible reason when [a juvenile’s] admission was obtained, the
greatest care must be taken to assure that the admission was voluntary, in the sense not only
that it was not coerced or suggested, but also that it was not the product of ignorance of rights
or of adolescent fantasy, fright or despair.’ [Citation.] Consequently, even when a juvenile has
made a valid waiver of the Miranda rights, a court may consider whether the juvenile gave a
confession after being ‘“exposed to any form of coercion, threats, or promises of any kind, [or]
trickery or intimidation . . . .”’ [Citation.] The constitutional safeguard of voluntariness

                                                 15
ensures that any custodial admission flows from the volition of the juvenile, and not the will of
the interrogating officers.” (People v. Nelson (2012) 53 Cal.4th 367, 378–379, fns. omitted.)
       “To establish a valid waiver of an accused person’s right to counsel and to remain
silent, the People must show, by a preponderance of the evidence, that the accused voluntarily,
knowingly and intelligently waived such rights. [Citations.]” (In re Bonnie H. (1997) 56
Cal.App.4th 563, 577.)
       On review of a denial of a motion to suppress a statement obtained in alleged “violation
of Miranda, we ‘defer to the trial court’s resolution of disputed facts, including the credibility
of witnesses, if that resolution is supported by substantial evidence. [Citation.] Considering
those facts, as found, together with the undisputed facts, we independently determine whether
the challenged statement was obtained in violation of Miranda’s rules.’ [Citation.]” (People v.
Farnam (2002) 28 Cal.4th 107, 178.)
       Appellant was 13 when interviewed by Deputy Hilliard regarding the events
surrounding the theft of Peracha’s car. Before initiating the conversation, the deputy advised
appellant of his rights under Miranda and asked appellant if he understood those rights.
Appellant responded that he did. Deputy Hilliard was aware of appellant’s age and took it into
account when he gave the advisements. This is demonstrated by the fact that he had appellant
fill out a Gladys R. questionnaire after he was given the Miranda advisements and before being
questioned. If at any point, Deputy Hilliard believed appellant did not understand him, he
would have stopped. Deputy Hilliard did not see appellant display any confusion or lack of
comprehension. When Deputy Hilliard reminded appellant that he “didn’t have to speak” to
him, appellant acknowledged that fact with an affirmative, “Okay.” Deputy Hilliard did not
tailor the Miranda warnings specifically for appellant, nor was he required to do so. “The
United States Supreme Court has well observed that the Miranda warnings serve a
prophylactic purpose [citation] and therefore need not be presented in any ‘precise
formulation’ or ‘talismanic incantation.’ [Citations.] ‘Reviewing courts . . . need not examine
Miranda warnings as if construing a will or defining the terms of an easement. The inquiry is
simply whether the warnings reasonably “conve[y] to [a suspect] his [or her] rights as required
by Miranda.”’ [Citation.]” (People v. Kelly (1990) 51 Cal.3d 931, 948–949.)

                                                16
       Appellant argues that numerous factors weigh against a finding of waiver. First, his
age—appellant was just 13 years old at the time of the interrogation. He was also immature.
His vocabulary and “knowledge fund” were below average, and the boy did not understand
some basic terms of the Miranda advisement. This was also his first brush with the law and he
was unfamiliar with the privilege against self-incrimination. Appellant also asserts that the
interrogation took place in a coercive setting in the principal’s office, in the presence of the
principal. (See J.D.B. v. North Carolina (2011) __ U.S. __ [131 S.Ct. 2394, 2405, 180
L.Ed.2d 310, 325–326] [police interrogation in schoolhouse setting may be coercive for a
young teen].) Moreover, when appellant denied taking Peracha’s car, Deputy Hilliard accused
him of lying, a potentially coercive technique when used on a child. (See A.M. v. Butler (7th
Cir. 2004) 360 F.3d 787, 800 [officer’s technique of accusing an 11 year old of lying could
easily lead a child to “‘confess’” to anything].)
       Based on the totality of the circumstances, not any one fact, we conclude that
appellant’s admission was voluntary. Appellant places great emphasis on the fact that he was
young and immature, and with somewhat limited intelligence. (See J.D.B. v. North Carolina,
supra, 131 S.Ct. at pp. 2401–2403 [a juvenile’s age plays a role in determining whether he
understands he is free to leave when interrogated by police].) Although appellant’s youth is a
factor, his age did not preclude him from understanding and being capable of waiving his
rights. (In re Charles P. (1982) 134 Cal.App.3d 768, 772 [“worldly” 12-year-old probationer
understood his rights and knowingly and intelligently waived them].) The court was not
persuaded by Karim’s evaluation or any testimony that appellant’s age or intelligence impaired
his ability to understand and/or waive his Miranda rights. (See People v. Thomas (2012) 211
Cal.App.4th 987, 1012–1013 [15-year-old murder suspect’s confession was voluntary even
though a forensic psychologist concluded that he was functioning in the “‘mildly mentally
retarded range’” and that he suffered from attention deficit and hyperactivity disorder]; In re
Brian W. (1981) 125 Cal.App.3d 590, 601 [15-year-old boy with an I.Q. of 81 validly waived
his Miranda rights]; In re Anthony J. (1980) 107 Cal.App.3d 962, 965, 969–970 [upholding
Miranda waiver by a 15 year old who functioned at mental age of an 11 or 12 year old].)
Appellant has no known mental illnesses and “did not present with any symptoms of

                                                17
perceptual disturbance.” And, notwithstanding Karim’s opinion that appellant’s “general fund
of knowledge and use of vocabulary were below average,” the evaluator also believed the boy
had no difficulty understanding or articulating responses to questions. Appellant is not a
“Special Education Student” at Rogers Middle School,9 and his reading level had tested at “8”
at the time of the incident, a year above his grade in school. Additionally, the record does not
indicate that appellant has any physical or mental health issues or was taking any medication.
Taken in context, Karim’s evaluation tends to show appellant lacked familiarity with Miranda
phrasing, not that he was unable to understand his rights.
       We also disagree that the circumstances of appellant’s interview demonstrate coercion.
A single deputy questioned defendant, and the questioning took no more than 15 minutes.
There is no evidence that appellant was fatigued. (Cf. People v. Alfieri (1979) 95 Cal.App.3d
533, 545 [confession of a 17-year-old youth with borderline low intelligence and subsequently
psychiatrically diagnosed as highly suggestible after being in custody for 36 hours and
interrogated for 20 hours was involuntary].) Appellant did claim that Deputy Hilliard
threatened he would go to jail if he did not admit the offense. However, when questioned by
the court, appellant testified that Deputy Hilliard had not threatened him. Other than this
contradictory testimony, there is no other evidence showing intimidating behavior by Deputy
Hilliard. Appellant was not a credible witness. The juvenile court stated that it “disbelieve[d]
the minor’s testimony. Everything he testified to I disbelieve.” Nothing in the record indicates
that appellant was emotionally distraught or mentally fatigued during the interview. There is
no suggestion that his will was overborne and no evidence Deputy Hilliard was aggressive or
domineering. And, as for the written statement, the evidence shows Deputy Hilliard was not
involved in taking the sworn statement. Appellant wrote the statement on a form created by




       9 He did have an Individualized Education Program (IEP) at a middle school he
attended sometime before moving to Rogers, though not the school from which he transferred
a few weeks before this incident.


                                               18
the school and provided to him by the principal, while Deputy Hilliard was “in [his] car, in and
out, doing [his] paperwork.”10
       Under the totality of the circumstances, we conclude that the trial court did not err in
concluding that appellant knowingly, intelligently, and voluntarily waived his Miranda rights.
       Although he did not raise this issue below, appellant also argues that oral statements he
made should also have been suppressed: specifically, he told the deputy: (1) that he took and
drove the teacher’s car, and (2) where it was parked. When Deputy Hilliard asked appellant if
he had the key, he told him it was in his shoe.
       Again, the record does not support a finding that appellant was coerced into making
these oral statements. Deputy Hilliard spoke to appellant in the principal’s office and in the
principal’s presence during school hours for no more than 15 minutes. That circumstance is
“quite different from stationhouse interrogation, which frequently is prolonged, and in which
the detainee often is aware that questioning will continue until he provides his interrogators the
answers they seek.” (Berkemer v. McCarty (1984) 468 U.S. 420, 438 [104 S.Ct. 3138, 82
L.Ed.2d 317].) During this time, no threats were made, no deceptive tactics were employed
and Deputy Hilliard took care to remind appellant that he had no obligation to speak to him.
Appellant acknowledged that he understood this by saying, “Okay,” before telling the deputy
his story. Deputy Hilliard told appellant he had been identified on the school’s video
surveillance system. After “[a] few moments,” appellant admitted to driving the car and
parking it a few blocks from school. Even if Deputy Hilliard told appellant he would be going
to jail for taking Peracha’s car, that statement would be insufficient to render the interrogation
coercive. (Cf. People v. Neal (2003) 31 Cal.4th 63, 81–85 [investigators made threats and
promises, and deliberately violated Miranda rights of immature and uneducated defendant who

       10 The evidence conflicts on this point.  Appellant testified that Deputy Hilliard
supplied the declaration sheet and forced him to “write something.” Deputy Hilliard testified
the principal had appellant fill out the sworn declaration after he returned the boy to school,
and that he was not present while he wrote it. We defer to the trial court’s resolution of
disputed facts where, as here, substantial evidence supports its conclusion. (People v. Farnam,
supra, 28 Cal.4th at p. 178.)


                                                  19
was held incommunicado, and without food, for more than 24 hours].) This is especially true
as appellant never indicated an unwillingness to speak to Deputy Hilliard—appellant never
asked to end the interview, and never asked for an attorney or to see his parents. (In re Aven S.
(1991) 1 Cal.App.4th 69, 76 [“police interviewers are not obliged to advise a juvenile suspect
of a right to speak with parents or have them present during questioning”].) Given the short
duration of the questioning, appellant’s rapid confession, and the absence of coercive tactics,
the totality of the circumstances supports a conclusion that appellant voluntarily confessed
once confronted with evidence of his guilt.
       Accordingly, we conclude that the juvenile court did not err in finding that the
prosecution demonstrated by a preponderance of evidence that appellant’s confession and
waiver of his Miranda rights were voluntary, and denying the motion to suppress.
3.     Probation conditions
       Appellant and the Attorney General agree that four probation conditions11 stated in the
February 21, 2013 minute order do not match the juvenile court’s oral pronouncement at the
dispositional hearing. They disagree, however, as to the proper remedy.




       11  Four probation conditions are at issue: probation condition No. 16 [do not have any
dangerous or deadly weapon in your possession, nor remain in the presence of anyone known
to minor to be unlawfully armed]; probation condition No. 21 [do not use or possess narcotics,
controlled substances, poisons, or related paraphernalia; stay away from places where persons
whom you know to use illegal drugs or substances congregate]; probation condition No. 22 [do
not associate with persons known to be users or sellers of narcotics/controlled substances,
except with the prior written permission of the probation officer]; probation condition No. 23
[submit to urinanalysis and skin checks as directed by the probation officer to detect the use of
narcotics/controlled substances].
        Two other conditions included on the minute order were also not among the terms and
conditions of probation verbally announced by the court. They are: probation condition
No. 12 [do not be within one block of any school ground unless enrolled, attending classes, on
approved school business, or with school official, parent or guardian]; and probation condition
No. 19 [do not drink any alcoholic beverages]. In accordance with our discussion below, the
trial court’s intention with respect to imposition of these conditions of probation also requires
clarification on remand.


                                               20
        The general rule is that in cases in which there is a discrepancy between the court’s oral
pronouncement and the clerk’s minute order, and the two cannot be harmonized, the oral
pronouncement controls. (People v. Farell (2002) 28 Cal.4th 381, 384, fn. 2; People v. Smith
(1983) 33 Cal.3d 596, 599; People v. Gabriel (2010) 189 Cal.App.4th 1070, 1073.) Appellant
maintains this rule obtains, and the conditions should be stricken from the minute order. The
Attorney General argues that the proper remedy is to remand the matter for resolution by the
juvenile court because it is unclear whether the court imposed the challenged conditions after
the proceeding under its authority to modify probation conditions, or whether the conditions
are the result of clerical error.
        A probation order is not a part of the judgment that creates vested rights in the
defendant; the trial court retains the authority to revoke, modify, or change the probation order.
(People v. Thrash (1978) 80 Cal.App.3d 898, 901.) Probation conditions need not be orally
pronounced, and probation conditions later imposed by written order are valid, so long as the
defendant was or became aware of them. (In re Frankie J. (1988) 198 Cal.App.3d 1149,
1154–1155; Thrash, at pp. 901–902.)
        In both Frankie J. and Thrash the trial courts included probation conditions in signed
written orders but did not orally pronounce the conditions. Here, the juvenile court included
the challenged probation conditions in an unsigned written order and failed to orally pronounce
them. Appellant was not explicitly aware of the conditions because they were not imposed.
The four additional conditions at issue are not mandatory. (See Welf. & Inst. Code, § 729.2
[listing mandatory conditions in cases in which minor remains in parent’s physical custody];
Welf. & Inst. Code, § 729.3 [identifying conditions for discretionary urine testing when minor
not removed from custody of parent].) None of the conditions bears an apparent relationship
to appellant’s offense. Three are drug related, and only the prohibition against possession or
being in the presence of one in possession of a dangerous or deadly weapon was listed in the
probation report.
        For many years the trend has been toward requiring that a term or condition of
probation explicitly require knowledge on the part of the probationer that he is in violation of
the term in order for it to withstand a challenge for unconstitutional vagueness. “[P]robation

                                                21
conditions that implicate constitutional rights must be narrowly drawn” and the knowledge
requirement in these circumstances “should not be left to implication.” (People v. Garcia
(1993) 19 Cal.App.4th 97, 102.) In this case there is no clear indication the court intended to
modify its oral probation order by adding the new conditions or that appellant knew about
those additional conditions. Nevertheless, in light of our conditional reversal for the purpose of
permitting the trial court to conduct in camera inspection in connection with appellant’s
Pitchess motion, the appropriate remedy is to also permit the court, on remand, to clarify its
intended conditions of probation.




                                               22
                                         DISPOSITION
       The juvenile court is instructed to conduct an in camera inspection of the requested
personnel records of Deputy Sheriff Troy Hilliard for relevance. If the court’s inspection
reveals no relevant information, the juvenile court must reinstate the order of wardship. If the
inspection reveals relevant information, the court must order disclosure, allow appellant an
opportunity to demonstrate prejudice, and order a new adjudication if there is a reasonable
probability the outcome would have been different had the information been disclosed. The
juvenile court is further directed to clarify the February 21, 2013 minute order with regard to
the imposition of conditions of probation Nos. 12, 16, 19, 21, 22 and 23. In all other respects,
the order of adjudication is affirmed.
       NOT TO BE PUBLISHED.


                                                    JOHNSON, J.


We concur:


               ROTHSCHILD, Acting P. J.


               CHANEY, J.




                                               23